Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed December 7, 2021 has been entered and made of record. Claims 1-2, 4-14, and 16-19 have been amended; and claims 15 and 20 have been cancelled. Claims 1-14, and 16-19 are pending in this application.
A terminal disclaimer filed on November 16, 2021 has been approved. The double patenting rejection is thereby withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Independent claims 1, 10, and 17 are allowable over the prior art of record.
-- Claims 2-9 are allowable in view of their dependency from claim 1.
-- Claims 11-14, and 16 are allowable in view of their dependency from claim 10.
-- Claims 18-19 are allowable in view of their dependency from claim 17.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the determining the digest information for the video further comprises determining spatial relationships between subsets of the objects appearing in same frames of the video, and wherein the reference digest information further comprises reference spatial relationships between reference subsets of the reference objects respectively appearing in same reference frames of the reference videos”

The closest prior art of record, Kuusisto et al, (US-PGPUB 2015/0036924), discloses determining spatial relationships between subsets of the objects appearing in same frames of the video, (see at least: Par. 0063-0065, determining the spatial relationships between the objects, based on determining for example a size or shape of each object or part of object, such as for example, the object assumed to be a bag is adjacent to a larger object in the image that could be a person carrying the bag); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the reference digest information further comprises a reference spatial relationships between reference subsets of the reference objects respectively appearing in same reference frames of the reference videos.

The relevant prior art of record, Mitura et al, (US-PGPUB 2013/0148898), discloses a computer-implemented method, comprising: determining, by a system operatively coupled to a processor, digest information for a video, wherein the digest information comprises objects appearing in the video, (see at least: Par. 0035-0036, partition the video or segments of video received in the video feed into video clips of certain time durations or into video clips having a certain number of frames, [i.e., implicitly  extracted from the frames by the facial image extraction module 204], (Fig. 3A-3B, Par. 0043-0046); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the reference digest information further comprises reference spatial relationships between reference subsets of the reference objects respectively appearing in same reference frames of the reference videos.

A further prior art of record, Terada et al (US-PGPUB 2008/0196058), discloses a procedures of the digest creating device 10, comprising "(d) the reproducing speed of a replay" on the basis of a ratio of a difference between the replay broadcasting section end time and the replay broadcasting section start time to a difference between the replay reference section end time and the replay reference section start time, [i.e., implicitly using the ratio based time length relative to a reference time length for producing digest information]), (see at least: Par. 0089); but fails to teach or suggest, either alone or in 

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 1. As such, claim 17 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Tristram et al, (“3D shape relationships for improving object detection”, IEEE 2013, Pages 140-147), discloses 3D spatial relationships between subsets of objects.
-- Ishikawa, (US-PGPUB 2009/0169168), discloses employing a ratio of a base time length relative to a reference time length separating two first reference objects corresponding to two of the objects, (see at least: Par. 0084-0089)
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        01/31/2022